Citation Nr: 0602374	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran has appealed the initial evaluation assigned for 
his diabetes mellitus.  Consequently, the Board will consider 
the entire time period in question, from the original grant 
of service connection to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Therefore, this issue on appeal is 
as reflected on the title page.

A review of the claims file reveals, that in an April 2004 
statement, the veteran mentioned that he currently had 
hearing loss and implied that it was related to his time in 
the military.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDING OF FACT

Since the December 27, 2001 effective date of the grant of 
service connection, the veteran's diabetes mellitus has been 
manifested by a requirement of insulin and a restricted diet; 
but not by regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.119 (Diagnostic Code 7913) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through January 2002 and December 2002 
notice letters, a statement of the case (SOC) in January 
2004, as well as supplemental SOCs in September 2004 and 
March 2005, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the January 2002 and December 2002 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the January 2002 and December 2002 notice 
letters requested the veteran to submit medical statements 
regarding his disability.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004); VAOPGCPREC 8-03 (in cases such as this one, where 
there has been an appeal of a downstream issue following the 
grant of service connection, compliance with notification 
requirements with respect to the underlying service 
connection claim suffices).  Consequently, the Board does not 
find that the late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Centers (VAMC) in Cleveland, Ohio and Erie, 
Pennsylvania.  Records from the VA Community Based Outpatient 
Clinic (CBOC) in Painesville, Ohio and private treatment 
records from Samuel J. Daisley, D.O. have also been 
submitted.  Additionally, in September 2003 and January 2005, 
the veteran underwent VA examinations in relation to his 
claim, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  
See Fenderson, 12 Vet. App. at 126.

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119 (Diagnostic Code 7913) 
(2005).  Under that code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent rating is 
warranted for requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

A review of the medical evidence, since December 27, 2001, 
reveals that the veteran was first diagnosed with diabetes 
mellitus in October 2001.  It is shown that the veteran is 
required to take insulin and that he follows a restricted 
diet.  However, the evidence does not indicate that the 
veteran's activities are regulated due to diabetes mellitus.  
As noted, in order for a higher 40 percent rating to be 
warranted, the evidence would have to establish that the 
veteran's diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.

Upon examination in September 2003, a VA examiner 
specifically reported that the veteran "has no restrictions 
with activities because of the diabetes mellitus."  Later, 
in a January 2005 examination report, the same VA examiner 
reiterated that the veteran "has no restrictions as far as 
strenuous activities . . . ."  He also reported that the 
veteran tries to walk to lose weight.  Additionally, in a 
February 2003 progress note from the Erie VAMC, it was 
reported that the veteran was counseled on diet, exercise, 
and weight loss.

In March 2004, the veteran's representative submitted a 
prescription note from the Painesville CBOC, which simply 
read "this patient is on restricted activity [and] 
restricted diet.  It appears to be signed by a VA physician, 
Howard Friedman, M.D.  However, there is absent any reason or 
rationale for this statement.  There is no indication on the 
note as to which activities are restricted or why activity is 
to be restricted.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).

A November 2004 letter, by Samuel J. Daisley, D.O., does 
mention that the veteran's activities are limited to walking 
and minimal lifting due to his diabetic condition.  However, 
Dr. Daisley goes on to state that "this is required as he 
suffers from muscle weakness as a result of his neuropathy 
from longstanding diabetes.  In this regard, it should be 
noted that having decreased ability, which Dr. Daisley 
appears to be referring to, is different from having 
activities regulated.  Consequently, the Board does not find 
that his statement or Dr. Friedman's can be construed as 
meaning that the veteran's activities have been or should be 
regulated.  Therefore, the other statements and evidence 
regarding the need to regulate activity, or lack thereof, are 
of greater probative value.

The Board finds that the preponderance of the evidence weighs 
against the veteran's claim.  The September 2003 and January 
2005 VA examinations, as well as the February 2002 progress 
note, establish that the veteran's activities, since 
December 27, 2001, were not required to be regulated as a 
result of diabetes mellitus.  The Board finds little 
probative value in the March 2004 Painesville CBOC 
prescription note due to its lack of reasoning and 
explanation.  Furthermore, Dr. Daisley's November 2004 letter 
shows that the veteran's neuropathy, and not his diabetes 
mellitus, tends to limit his activity.  Moreover, 
"regulation of activity" appears to be contemplated in the 
rating criteria as a prohibition of certain activities (e.g., 
avoidance of strenuous occupational and recreational 
activities) that would cause complications due to the 
diabetes mellitus.  It does not appear to be contemplated as 
merely an inability to perform an activity (e.g., growing 
tired when walking) that would not further complicate the 
diabetes mellitus.  See 38 C.F.R. § 4.119 (Diagnostic Code 
7913).

Thus, because the medical evidence does not show any 
regulation of activities due to diabetes mellitus, the Board 
finds that the veteran's disability more nearly approximates 
the criteria for a 20 percent rating under 38 C.F.R. § 4.119 
(Diagnostic Code 7913).  See also 38 C.F.R. § 4.7.

The Board also notes that the veteran's disability does not 
meet the criteria, as described above, found in the higher 
ratings of 60 or 100 percent.  The medical evidence, since 
December 27, 2001, reveals that the veteran has not 
experienced episodes of ketoacidosis or hypoglycemic 
reactions.  Also, the veteran has not undergone the requisite 
frequency of hospitalizations or visits to diabetic care 
providers as set forth in the rating criteria.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing that the diabetes mellitus reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited to in the 
January 2004 SOC).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


